DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Harrison on 01/12/2022.

The application has been amended as follows: 

Claim 2. The end effector of claim 1, wherein the spacer pin is secured to the first jaw using an attachment means selected from a group consisting of welding, an adhesive, an interference fit, a shrink fit, a material deformation fit, and any combination thereof.

Claim 13. A method of setting [[a]] the jaw gap of [[an]] the end effector of claim 1, comprising: 
receiving [[a]] the spacer pin within [[an]] the aperture defined in [[a]] the first jaw of the end effector, the spacer pin protruding from [[an]] the upper surface of the first jaw and the aperture extending through the first jaw and terminating at [[an]] the open orifice on [[an]] the opposing side of the first jaw; 
rotatably coupling [[a]] the second jaw to the first jaw; 
pivoting the second jaw toward [[a]] the closed position and thereby pressing the spacer pin into the aperture with the second jaw to define the jaw gap; and 


Claim 21. A method of setting [[a]] the jaw gap of [[an]] the end effector of claim 1, comprising: 
positioning a shim on [[an]] the upper surface of [[a]] the first jaw, the shim having a thickness corresponding to the jaw gap; 
rotatably coupling [[a]] the second jaw to the first jaw and pivoting the second jaw to [[a]] the closed position where the second jaw engages the shim; 
dropping [[a]] the spacer pin into [[an]] the aperture defined in the first jaw via [[an]] the open orifice and advancing the spacer pin until the spacer pin engages the second jaw; and 
securing the spacer pin within the aperture via the open orifice.  
Reasons for Allowance
Amendments filed 09/30/2021 have been entered. The previous rejections have been withdrawn in light of said amendments.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1-12, the claim limitation of:
“wherein moving the second jaw to a closed position engages the spacer pin and adjusts a position of the spacer pin within the aperture to define a jaw gap between the first and second jaws”
is novel and nonobvious in the art. The closest prior art of Vaders et al. (US PGPub 2018/0126149) in view of Vaders et al. (US PGPub 2018/0125569) discloses the end effector as rejected in the Final Office Action mailed 07/14/2021, but is silent to the spacer pin being adjustable within the aperture of the first jaw caused by the closing and engagement of the second jaw. 
The prior art does not teach or suggest the claimed limitations of claim 1, and therefore claims 1-12 are allowable as well as claims 13-23 - which comprises the end effector of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/12/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771